AO 2.t5H (Re\. Ol//19)              Judgment in a Criminal Ca:;e   (form modified \'.1thm Di,;trii:t on 'icpt JO. 2019)
                                    Sheet I




                                                           UNITED STATES DISTRICT COURT
                                                                        Southern District of New York
                                                                                              )
                    UNITED STATES OF AMERICA                                                  )
                                                                                                        JUDGMENT IN A CRIMINAL CASE
                                                   v.                                         )
                                                                                              )
                               SANTOS QUINONES                                                          Case Number: 1:19CR00087-001 (JGK)
                                                                                              )
                                                                                              )         USM Number: 86484-054
                                                                                              )
                                                                                              )         JENNIFER E. WILLIS
                                                                                              )         lkfendant's 1\lturne}
THE DEFENDANT:
li'.'l pleaded guilty to count(s)                       ONE OF THE INDICTMENT

D pleaded nolo contendere to count(s)
  \Vhich \\'as accepted by the court.
D \Vas  found gui!ty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                                Nature of Offense                                                                 Offense Ended

21 USC 846.                                     Conspiracy to distribute and Possess                                              1/9/2019

841(b)(1)(A)                                   with Intent to Distribute Heroin



       The defendant is sentenced as provided in pages 2 through                                    6          of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

D l'he defendant has been found not guilty on count(s)
li'.'l Count(s)          ALL OPEN COUNTS                                Dis         ~arc d'1smissed on the n1otlon of the United States.

           It is ordered that the defendant inust notify the United States attorney for this district \Vithin 30 da~ys of any change of name. residence,
or 1nai ling address unti I all fines. restitution, costs, and special assessments i1nposed by th is j udgn1ent arc fully paid. If ordered to pay restitution.
the defendant must notify the court and United States attorney ofn1atcrial changes in econo1n1c circumstances.

                                                                                                                                12/13/2019


              .
              ' .---··-·-
              I' ~1~ns ::;l1"J·
              \;JJ'JC~J'.I~:;:
                  'Ir-.·
                  '1
                         }::r'l·.....:-n
                      _,L•-• _         \._
                                              . ,,. -· ·
                                              ~A    -
                  .;
                  ;1! ""''-·L-.....
                       ~~          ·'· · -                                                         JOHN G. KOELTL, UNITED STATES DISTRICT JUDGE
                  ' ! :- . •, ~~-                                                            Netme a11d J'itle of Judge
/\0 24513 (Re\· 09!!9) Judgment   in   Criminal Case
                      Sheet 2 - Imprisonment

                                                                                                       Judgment -   Page   2   of   6
DEFENDANT: SANTOS QUINONES
CASE NUMBER: 1 19CR00087-001 (JGK)

                                                                    IMPRISONMENT

            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total tr.:rm of:
 6 months on Count 1.




      ~ The court makes the follovving recommendations to the Bureau of Prisons:
        That the defendant be incarcerated in the New York area, so that he may be close to his family.




      D    The defendant is remanded to the custody of the United States Marshal.

      D    The defendant shall surrender to the United States Marshal for this district·.

           D   at                                      D     a.m.     D p.m.       on

           D    as notified by the United States Marshal.

      D    The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

           D before 2 p.m. on
           D    as notified by the United States Marshal.

           D as notified by the Probation or Pretrial Services Office.


                                                                         RETURN

 I have executed thisjudgn1ent as follows:




           Defendant delivered on                                                               to

 at                                                        , with a certified copy of this judgment.
i\() 2-l.~B   (Rcv. U9ii91   .Judgment ma Cnrninal Case
                             Sheet J -- Supervised Rcli:a-.t
                                                                                                             .ludgmcnl   Page          of
DEFENDANT: SANTOS QUINONES
CASE NUMBER: 1:19CR00087-001 (JGK)
                                                                SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 5 years.

 --The defendant shall not possess a firearm or destructive device, as defined in 18 USC 921.

 --The defendant will comply with the conditions of home detention for nine (9) months, subject to electronic monitoring and
 other conditions of home detention in this District.

 --The defendant shall participate in a cognitive behavioral treatment program under the guidance of the Probation
 Department, until such time as he is released from the program by the Probation Department.

 --The defendant shall submit his person, and any property, residence, vehicle, papers, computer, other electronic
 communication, data storage devices, cloud storage or media, and effects to a search by any United States Probation
 Officer, and if needed, with the assistance of any law enforcement. The search is to be conducted when there is reasonable
 suspicion concerning violation of a condition of supervision or unlawful conduct by the defendant. Failure to submit to a
 search may be grounds for revocation of the defendant's supervised release. The defendant shall warn any other
 occupants that the premises may be subject to searches, pursuant to this condition. Any search shall be conducted at a
 reasonable time and ·1n a reasonable manner.




                                                               MANDATORY CONDITIONS
I.     You must not commit another federal. state or local crime.
2.     You must not unlavrfully possess a controlled substance.
3.     You must refrain fro1n any unla\vlUI use ofa controlled substance. You must sub1nit to one drug test vvithin 15 days of release from
       imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                     D ·rhe above drug testing condition is suspended, based on the court's determination that you
                         pose a lo\v risk of future substance abuse. (check !f appl1cable1
4.      D You n1ust make restitution in accordance \\·ith 18 lJ.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
                 restitution. (c!reck 1/ ap11fnabl.:J
5.      (i'.'.l' You must cooperate in the collection of DNA as directed by the probation officer. 1check 1/upp!tcah!d
6.      D You 1nust comply with the require1nents of the Sex Offender Registration and Notification Act (34 U.S.C. S 2090 I, t!I St!q.) as
                 directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location \Vhere you
                 n:side, \vork, arc a student, or were convicted of a qualifying offense. rchecA 1/'appl1cuh/e)
7.      D You must participate in an approved program for do1nestic violence. rchecA rfapplicah/e)

You must comply \Vith the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 2.+SB (Rev 091! 9J   Judgment in a Cnm111al Case
                        Sheet JI\   Supervised Release
                                                                                                Judgment   Page                of
DEFENDANT: SANTOS QUINONES
CASE NUMBER: 1:19CR00087-001 (JGK)

                                         STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply \Vith the follo\ving standard conditions of supervision. These conditions an: imposed
because they establish the basic expectations for your behavior \Vhile on supervision and identify the minimun1 tools ne1.:dcd by probation
otlicers to kt:ep informed. report to the court about. and bring about improvements in your conduct and condition.

I.   You must report to the probation office in the federal judicial district \\'here you are authorized to reside within 72 hours ofvour
     release from imprisonment, unless the probation officer instructs you to report to a different probation office or V\'ithin a different tin1c
     frame.
2.   After initially reporting to the probation office. you will receive instructions from the court or the probation officer about hoV\· and
     \\'hen you niust report to the probation officer, and you must report to the probation officer as instructed.
3. You 1nust not kno\vingly !eave the federal judicial district \vhere you arc authorized to reside \vithout first getting permission from the
     court or the probation officer.
-l.  You must ans\ver truthfully the questions asked by your probation officer.
5.   You must live at a place approved by the probation officer. If you plan to change Vi-·here you live or anything about your living
     arrangements (such as the people you live with), you must notify the probation offJ1.:er at least I 0 days before the change. If notifying
     the probation officer in advance is not possible due to unanticipated 1.:ircumstanccs, you must notify the probation ofti1.:er within 72
     hours of becoming aVi-'arc ofa change or expected change.
6.   You must a!IO\\' the probation officer to visit you at any time at your home or elseV\'here, and you must pern1it the probation officer to
     take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.   You must work full time (at least 30 hours per week) at a lawful type of employment unless the probation otficer excuses you from
     doing so. If you do not have full~timc c1nploy1nent you niust try to find full-time en1p!oyment. unless the probation officer excuses
     you from doing so. If you plan to change \vhere you \York or anything about your \\'Ork (such as your position or your job
     responsibilities), you must notify the probation officer at least Jr.) days before thl: change. If notifying the probation otlicer at least 10
     days in advance is not possible due to unanticipated circumstances. you must notify the probation officer \vithin 72 hours of becoming
     av.'are ofa change or expected change.
8.   You must not communicate or interact Vi-'ith sotneone you knov-.' is engaged in crin1inal activity. If you kno\v so1nconc has been
     convicted ofa felony, you must not knowingly com1nunicate or interact \\'ith that person \\'ithout first getting the permission of the
     probation officer.
9.   If you are arrested or questioned by a la\\' enforceml:nt officer. you 1nust notify the probation officer \\.'lthin 72 hours.
 10. You must not O\Vn, possess. or have access to a firearm, ammunition. destructive device, or dangerous \\'eapon (i.e., any·thing that \Vas
     designed. or \Vas modi tied for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
 11. You must not act or 1nake any agreement \Vith a law enforcement agency to act as a confidential human source or informant \Vithout
     first getting the permission of the court.
 12. You n1ust follov.· the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me \vith a \Vritten copy of this
judg1nent containing these conditions. For further information regarding these conditions, sec ()verviE'I!' oj"Probation and Supervised
Release ('ondit ions, avai ]able at: \V\V\V .uscourts.gov.


Dcft:ndant's Signature                                                                                     {)ate
i\O 24.'iB (Re" 09/19)   Judgment in a Criminal Case
                         Sheet 5 -- Crimmal IY1onctury Penalties
                                                                                                                    Judgment -- Page             ol         6
 DEFENDANT: SANTOS QUINONES
 CASE NUMBER: 1:19CR00087-001 (JGK)
                                                   CRIMINAL MONETARY PENAL TIES
      The defendant must pay, the total criminal monetary penalties under the schedule of payments on Sheet 6.


                         Assessment                Restitution                                              AVAA Assessment*               JVT A Assessment**
TOTALS              $ 100.00                   $                              $                         s                              $



 D The detennination of restitution is deferred until                                   An Amended Judgment in u Criminal Case (.10 N5Cj will be
      entered after such determination.

 D    The defendant must make restitution (including cotnmunity restitution) to the follo\ving payees in the amount listed belo\V.

      If the defendant makes a partial payment, each pavee shall receive an approxi1nately proportioned payment, unless specified othern-'ise in
      the priority or~er or pcrc~ntage payment column bclo\v. Ho\vever, pursuant to 18 U.S.C. 9 3664(i), all non federal victi1ns must be paid
      before the United States 1s paid.

 Name of Payee                                                       Total Loss*>I.*                    Restitution Ordered            Priorit\I· or Percentage




 TOTALS                                 s                            0.00                s                         0.00


 D      Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day a tier the date of the judgment, pursuant to 18 U.S.C. ~ 3612(1). All of the payment options on Sheet 6 may be subject
       to penalties for delinqocncy and default, pursuant to I 8 U.S.C. S 3612(g).

 D      The court detcnnincd that the defendant docs not have the ability to pay interest and it is ordered that:

        D    the interest rcquire1nent is V\.-aived for the          D       fine   D    restitution.

        O    the interest requirement for the          D      fine       0     restitution is rnodificd as follo\.vs:

 * Amy, Vicky, and Andv Child Pornography Victim Assistance Act o.f 20 I8,                      Pub. L No. 11 5-299.
 ** Juslicc for Victims of rraffickinu Act of 2015, Pub. L No. I 14-22
 * ** Findings for the total an1ount of tosses an: required under Chapters 109A. I I 0, 1 IOA, and 113/\ of Title 18 for oftt?nses committed on
 or afier September I 3, 1994, but before April 23, I 996.
/\0 2..J-:'iB (Rt:v [)9119)   .ludgment 1n a Crimmal Case
                              Shet:l 6 - "ichcduk uf P<1~ mi:nts

                                                                                                                                        Judgment --- !'age    6     ol       6
 DEFENDANT: SANTOS QUINONES
 CASE NUMBER: 1:19CR00087-001 (JGK)


                                                                   SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay. payment of the total criminal monetary penalties is due as folloV\'S:

 A       D      Lump sum payment of$                                          due immediately, balance due

                D        not later than                                             , or
                D        in accordance     \V   ith D   c      D     D,      D       E, or       D F beltJ\v; or

 B       D      Payment to begin immediately (may be combined \Vith                           DC               DD, or         D F below): or

 C       D      Payment in equal                               (i!.g .. ll'i!l!k!y. monthh·. quarti!r(rJ   installinents of S                    over a period of
                                   re.g. months or yl!an'),    to co1n1nence                           (I!   g. 30 or 60 Ja1'sJ    after the date of this judgn1ent; or

 I>      D      Payment in equal                               re.g. nel!k!_v. montlilv. lfi'arterl_rJ     instalhncnts of $                     over a period of
                                   reg, months or years), to commence                                  (l!.g, 3() or 60 ciuy.1·1   after release tT01n imprisonment to a
                tcnn of supervision; or

 E       D      Payment during the tenn of supervised release V\'ill comincnce V\'ithin               (i!.g. 30 or 6() Jo_i,:.1') after release from
                imprisonment. The court \viii set the payment plan based cin an assessment of the defendant's ability to pay at that ti1nc; or

 F       lilJ   Special instructions regarding the payment of criminal 1nonetary penalties:
                 --The special assessment shall be due immediately.




 Un less the court has expressly ordered othen.-vise, if th is judg,rnent impo:;es i1nprisonmcnt, pay1nent of crin1inal 1nonetary penalties is due during,
 the period of imprisonment. All criminal monetary penafiics. except those pay1nents rnade through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made unvard any criminal monetary penalties imposed.




 D       Joint and Several

         Case Nurnber
         Defendant and Co-Defendant Names                                                                        Joint and Several                     Corr~?ponding_   Payee,
         (including dt'jio'ndant numherJ                                  Total Amount                                An1ount                                it appropnate




 D       The defendant shall pay the cost of prosecution.

  D      The defendant shall pay the follo\ving court cost(s):

  D      '!"he defendant shall forfeit the defendant's interest in the following property to the lJnited States:



 P~yn1ents ~h~ll be applied _in the folloV\-'ing ordi;:r: (I) ~sse_ssn1ent, (2) restitution principal, (3) 1:estitution interest, (4) A V/\A assessment,
 (J) fine principal. (6) tine 1nten:st. (7) con11nun1ty restitution, (8) JVT/\ assessment, (9) penalties. and (I 0) costs, including cost of
 prosecution and court costs.
